                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL PITTMAN,                              :   CIVIL ACTION NO. 3:17-CV-00443
                                              :
                     Plaintiff                :   (Chief Judge Conner)
                                              :
              v.                              :
                                              :
C.O. JEFFREY BANKS,                           :
CO. CHARLES BRENNAN,                          :
CO BRADLEY HERRON,                            :
CO WILLIAM SWIRE,                             :
CO PAUL PETERS, and                           :
CO SHAWN PETERS,                              :
                                              :
                     Defendants               :

                                   MEMORANDUM

       Plaintiff Gabriel Pittman, a Pennsylvania state prisoner, filed this civil rights

action pursuant to 42 U.S.C. § 1983 alleging that Defendants violated his

constitutional rights regarding the alleged use of excessive force against him. 1 See

ECF No. 1. On August 27, 2019, Defendants filed a Motion for Summary Judgment

along with a supporting brief and Statement of Facts. See ECF Nos. 33 (motion), 34

(brief), 25 (SOF). After Plaintiff failed to file a timely brief in opposition to that

motion or a response to the statement as required by Local Rule 7.6, the Court

issued an order directing Plaintiff to do so. Plaintiff has since filed an opposition to

the Motion for Summary Judgment, as well as his own Cross-Motion for Summary

Judgment. Defendants have also moved to strike Plaintiff’s cross-motion as

untimely, and Plaintiff has failed to oppose that motion. For the reasons that follow,




1
 The Court has subject-matter jurisdiction over this case pursuant to 28 U.S.C. §
1331, as this case concerns a federal question.
the Court will grant Defendants’ Motions to Strike and for Summary Judgment, and

strike Plaintiff’s Cross-Motion for Summary Judgment.

I.       Factual Background

         Plaintiff Gabriel Pittman is currently incarcerated by the Pennsylvania

Department of Corrections (“DOC”) and was housed at the State Correctional

Institution at Mahanoy in Frackville, Pennsylvania, during the assault alleged in the

Complaint. ECF No. 1, Compl., ¶ 23. On November 10, 2015, Plaintiff started a

protest about the food in the dining hall. Id., ¶¶ 23-24. Plaintiff refused orders from

Defendant Jeffrey Banks to leave the dining hall, and he punched Defendant Banks

in the face. 2 Id., ¶¶ 27-28. Several correctional officers, including Defendant Banks,

subdued the Plaintiff, who was not injured, while they restrained him. Id., ¶ 29. See

also ECF No. 35-1, Pl’s Dep. at 15 (May 20, 2019). Plaintiff was placed into

handcuffs, and Defendants Paul Peters, Shawn Peters, Bradley Herron, and

William Swire carried him out of the dining hall to the medical department. ECF

No. 1, ¶¶ 28-30. Defendants Banks and Charles Brennan were walking with Plaintiff

and the other officers but were not “carrying” Plaintiff. ECF No. 35-1, Pl’s Dep. at

16-17.

         After being taken to the medical department, Plaintiff was placed on the floor

facedown. Id. at 19-20. Plaintiff was unable to see the defendants at this time. Id. at




2
 As a result of punching Defendant Banks, the Plaintiff was convicted of
aggravated assault and other criminal offenses. See ECF No. 35-1, Pl’s Dep. at 17-
18. See also ECF No. 35-2, Commonwealth v. Pittman, slip op. (Pa. Super. Ct. March
8, 2018).

                                            2
21. Defendant Banks may have left the room by that point. Id. at 22-23. Plaintiff

was hit on the head five or six times but does not know who hit him. 3 Id. at 24-25.

As a result of being hit, Plaintiff had two lacerations on the back of his head, one or

two lacerations on the side of his head which were not initially observed due to his

dreadlocks, an injury to his right ear, and a deep contusion and probably a

concussion. Id. at 28. The blows to the back of his head took between ten and

twenty seconds to be inflicted. Id. at 31. Plaintiff was seen by a nurse within three

to five minutes after the assault. Id. at 32.

       Plaintiff did not file a grievance about being hit on the head, although he has

filed multiple other grievances while at SCI Mahanoy. Id. at 33. In Plaintiff’s

response to Defendants’ Statement of Facts, Plaintiff states that that he “has filed

myriad grievances seeking to be free from regulations by unauthorized correctional

officers . . . acting without Tenth Amendment sovereign state police power,” that

“there exists no ‘state’ administrative remedy to exhaust as the PADOC and

Defendants have been coopted and commandeered by the Federal Government”

and that the PLRA “is violative of the Tenth Amendment.” ECF No. 38 at 3.

       Relative to Defendants’ Motion to Strike Plaintiff’s Cross-Motion for

Summary Judgment, on January 17, 2019, the Court set forth the pre-trial schedule,

setting a dispositive motion deadline of April 30, 2019. ECF No. 27. The Court




3
 In his opposition to Defendants’ Statement of Facts, Plaintiff disputes this fact
because he was not just hit, he was “brutally assaulted and maimed.” See ECF No.
38 at 2. Plaintiff provides no support for this assertion, and the Court finds that it is
not material to the dispositive issues herein.

                                            3
cautioned that “[a]ny motions or briefs filed after the expiration of the applicable

deadline without prior leave of court shall be stricken from the record” and that

“[n]o extensions of the pre-trial schedule” would be granted “absent good cause” as

required by Federal Rule of Civil Procedure 16(b). Id. Subsequently, the Court

found good cause to grant two extensions of the discovery and dispositive motion

deadlines, which resulted in the dispositive motion deadline being extended to

August 27, 2019. See ECF Nos. 30, 32.

      On August 27, 2019, Defendants filed a Motion for Summary Judgment. The

Local Rules require that the non-moving party file an opposition brief and response

to a summary judgment motion within twenty-one days. See Loc. R. 7.6. Plaintiff

failed to file an opposition or response to the statement of facts, and, in light of

Plaintiff’s pro se status, the Court sua sponte provided an additional opportunity for

Plaintiff to comply with the local rules. See ECF No. 36. Specifically, the Court

ordered Plaintiff to “file a brief in opposition to Defendants’ motion for summary

judgment as well as a statement of facts responding to Defendants’ statement of

material facts” within twenty-one days. Id. The order did not extend the

dispositive motion deadline nor did it grant Plaintiff leave to file his own cross-

motion for summary judgment. See id.

      On December 18, 2019, Plaintiff finally filed a brief in opposition to

Defendants’ summary judgment brief and a response to Defendants’ statement of




                                            4
facts. 4 See ECF Nos. 38 (response), 40 (brief). He also filed his own Cross-Motion

for Summary Judgment and Cross-Statement of Material Facts. See ECF Nos. 37

(motion), 39 (SOF), 40 (brief). Defendants have moved to strike Plaintiff’s Cross-

Motion for Summary Judgment and Cross-Statement of Material Facts. See ECF

Nos. 41 (motion), 42 (brief). Plaintiff has not filed an opposition to the Motion to

Strike, and the time for doing so has now expired. 5

II.   Standard of Review

      Summary judgment should be granted when the pleadings, depositions,

answers to interrogatories, admissions on file, and affidavits show that there is no

genuine dispute as to any material fact and that the moving party is entitled to a

judgment as a matter of law. Fed. R. Civ. P. 56(c). A disputed fact is material when

it could affect the outcome of the suit under the governing substantive law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party. Id. at 250. The Court should view the facts in the light most favorable to the




4
  Plaintiff states for the first time in his opposition brief that he did not initially
receive Defendants’ brief in support of the Motion for Summary Judgment when he
was served with the Motion and Statement of Facts. Plaintiff submits no evidence
to support his assertion and has never requested another copy of it. The certificate
of service provides that the brief was served by U.S. mail on Plaintiff. See ECF No.
34 at 24.
5
  Local Rule 7.6 provides that an opposition brief is due within fourteen days of
service of the brief in support of the motion at issue. The certificate of service for
the Motion to Strike provides that it was served upon Plaintiff by mail on February
27, 2020. Therefore, any opposition to the motion was due by March 12, 2020.

                                           5
non-moving party and make all reasonable inferences in that party’s favor. Hugh v.

Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).

       Initially, the moving party must show the absence of a genuine issue

concerning any material fact. See Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1986).

Once the moving party has satisfied its burden, the non-moving party, “must

present affirmative evidence in order to defeat a properly supported motion for

summary judgment.” Anderson, 477 U.S. at 257. “While the evidence that the non-

moving party presents may be either direct or circumstantial, and need not be as

great as a preponderance, the evidence must be more than a scintilla.” Hugh, 418

F.3d at 267 (citing Anderson, 477 U.S. at 251).

       If the court determines that “the record taken as a whole could not lead a

rational trier or fact to find for the non-moving party, there is no ‘genuine issue for

trial.’” Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(quoting First Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).

Rule 56 mandates the entry of summary judgment against the party who fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial. Celotex

Corp., 477 U.S. at 322.

       A thorough and comprehensive review of the record makes clear that no

material fact is in dispute as to the dispositive issue in this case. In Plaintiff’s

response to Defendants’ Statement of Material Facts, Plaintiff “disputes” the

availability of the grievance system as “coopted and commandeered by the Federal



                                             6
Government” and, as it relates to the Prison Litigation Reform Act’s (“PLRA”)

exhaustion requirement, “violative of the Tenth Amendment.” Plaintiff’s

contentions are best construed as legal arguments, which the Court will address

infra. Furthermore, to dispute a fact under Federal Rule of Civil Procedure 56, the

non-moving party must provide evidence to support the dispute. See Fed. R. Civ. P.

56(e). Argument disguised as a factual dispute fails to show sufficiently that a

genuine issue exists for trial. As such, summary judgment is appropriate.

III.   Discussion

       Before addressing Defendants’ Motion for Summary Judgment, the Court

must first resolve Defendants’ Motion to Strike Plaintiff’s Cross-Motion for

Summary Judgment and supporting documents. In their Motion to Strike,

Defendants correctly argue that Plaintiff’s Cross-Motion for Summary Judgment is

“patently untimely,” as it was due by August 27, 2019, but not filed until December

18, 2019. The Court agrees and will grant in part the Motion to Strike.

       Here, Plaintiff was cautioned in the Court’s scheduling order that “[a]ny

motions or briefs filed after the expiration of the applicable deadline without prior

leave of court shall be stricken from the record” and that “[n]o extensions of the

pre-trial schedule” would be granted “absent good cause” as required by Federal

Rule of Civil Procedure 16(b). 6 Here, Plaintiff has presented no cause—much less

good cause—for his failure to timely file his Cross-Motion for Summary Judgment.



6
 Federal Rule of Civil Procedure 16 provides, in pertinent part: “A schedule may
be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P.
16(b)(4).

                                           7
Although the Court granted Plaintiff another opportunity to oppose Defendants’

Motion for Summary Judgment, at no time has the Court granted or has Plaintiff

requested leave to file his motion or for it to be considered timely filed nunc pro

tunc. Plaintiff has also not filed an opposition to Defendants’ Motion to Strike,

which under the Court’s local rules may be deemed unopposed. 7

      Because Plaintiff has not presented good cause for deviating from the Court’s

scheduling order, the Court will strike Plaintiff’s Cross-Motion for Summary

Judgment, ECF No. 37, and Cross-Statement of Material Facts, ECF No. 39, as

untimely. 8 Because, however, Plaintiff has also captioned his brief in support of his

Cross-Motion for Summary Judgment as his opposition brief to Defendants’ Motion

for Summary Judgment, which filing for the purpose of opposing summary

judgment was permitted by court order, the Court will deny the motion as to

Plaintiff’s brief, ECF No. 40.

      Turning now to Defendants’ Motion for Summary Judgment, Defendants’

argue, inter alia, that Plaintiff has failed to exhaust his administrative remedies,

which then bars his excessive force claim brought pursuant to § 1983 as a matter of

law. See ECF No. 34 at 8–11. A review of the record demonstrates that although



7
  Local Rule 7.6 provides, in pertinent part: “Any party who fails to comply with
this rule [requiring the filing of an opposition brief] shall be deemed not to oppose
such motion.” The Court advised Plaintiff of this and other important requirements
contained in the Local Rules when it issued its Standing Practice Order applicable
to pro se actions. See ECF No. 7 at 2 (explaining the effect of failure to file an
opposition brief under Local Rule 7.6).
8
  The Court notes that for the reasons it will grant summary judgment in favor of
Defendants, even if Plaintiff had timely filed his Cross-Motion for Summary
Judgment, such motion would be denied as a matter of law.

                                           8
Plaintiff filed a number of grievances concerning other issues, Plaintiff admits that

he failed to file a grievance about the assault at issue. These facts are not in

dispute. Instead, in his opposition brief, Plaintiff argues that “Defendants should be

barred from asserting PLRA’s quid pro quo protections, particularly the defense of

non-exhaustion based on the undisputed material fact that they are clearly acting as

federally-commandeered correctional officers under myriad bribing and

extortionate unconstitutional quid pro quo federal laws and regulatory programs”

and that the PLRA is “unconstitutional.” 9

      The exhaustion of administrative remedies is a mandatory prerequisite to

any prisoner’s filing of a civil rights action regarding prison conditions. 42 U.S.C. §




9
 As noted supra, Plaintiff generally alleges that he did not receive Defendants’ brief
when he was served with the Motion and Statement of Facts. When a certificate of
service is filed stating that a pleading has been served by being placed in the U.S.
mail, “a presumption of regularity arises that the addressee received the pleading.”
Craul v. Wal-Mart Stores East, L.P., No. 12-cv-1380, 2012 WL 6823181, at *5 (M.D. Pa.
Nov. 29, 2012) (quoting Fiore v. Giant Food Stores, Inc., No. 98-cv-517, 1998 WL
25975, at *2 (E.D. Pa. April 17, 1998). See also In re Cendant Corp. PRIDES Litig.,
311 F.3d 298, 304 (3d Cir. 2002) (noting presumption that a document properly
mailed was received by the addressee). The presumption may be rebutted by
evidence that undermines the validity of service, however the denial of receipt
generally will not rebut the presumption alone. Craul, 2012 WL 6823181, at *5
(citing Cendent, 311 F.3d at 304). Here, Plaintiff’s general denial of receipt cannot
rebut the assumption that has arisen from the filing of the certificate of service. But
even assuming, however, that Plaintiff’s allegation was correct, such would be
regrettable but not fatal to the disposition of the Motion because Plaintiff
comprehensively addresses the issue of exhaustion in his opposition brief. Further,
any defect was surely cured by the Court’s provision of a second opportunity to
oppose the motion. At no point has Plaintiff requested another copy of Defendants’
brief. Plaintiff was clearly on notice of the issue of exhaustion and has had an
opportunity to address it.

                                           9
1997e(a); Woodford v. Ngo, 548 U.S. 81, 85 (2006) (citing Booth v. Churner, 532 U.S.

731, 739 (2001)). Specifically, § 1997e(a) provides:

              No action shall be brought with respect to prison conditions under
              section 1983 of this title, or any other Federal law, by a prisoner
              confined in any jail, prison, or other correctional facility until such
              administrative remedies as are available are exhausted.

Exhaustion is a precondition for bringing suit and, as such, it is a “‘threshold issue

that courts must address . . . .’” Small v. Camden County, 728 F.3d 265, 270 (3d Cir.

2013). The burden of proving non-exhaustion lies with the defendants asserting the

defense. Id. at 212, 216–17. The issue of whether an inmate has exhausted

administrative remedies and whether a grievance procedure is available are both

questions of law to be determined by the court, even if those determinations require

the resolution of disputed facts. Small, 728 F.3d at 271 (“[T]he District Court did not

err by acting as the fact finder because exhaustion constitutes a preliminary issue

for which no right to a jury trial exists.”).

       “[T]he . . . exhaustion requirement applies to all inmate suits about prison

life, whether they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong.” Porter v. Nussle, 534

U.S. 516, 532 (2002). A prisoner must exhaust all available administrative remedies

even where the relief sought, such as monetary damages, cannot be granted

through the administrative process, as long as the grievance tribunal has authority

to take some responsive action. Booth v. Churner, 532 U.S. 731, 741 (2001). The

applicable procedural rules for properly exhausting administrative remedies “are

defined not by [§ 1997e(a)], but by the prison grievance process itself. Compliance


                                                10
with prison grievance procedures, therefore, is all that is required by [§ 1997e(a)] to

‘properly exhaust.’” Jones v. Bock, 549 U.S. 199, 218 (2007).

      In Pennsylvania, the Department of Corrections (“DOC”) has established a

comprehensive administrative grievance procedure, DC-ADM 804, available at

https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/804%20Inmate%

20Grievances.pdf. Under that procedure, a prisoner must first submit a timely

written grievance for review by the facility manager or regional grievance

coordinator within fifteen days from the date of the incident. DC-ADM 804 provides

that the grievance must include “a statement of the facts relevant to the claim,”

“shall identify individuals directly involved in the events,” and “shall specifically

state any claims he wishes to make concerning violations of Department directives,

regulations, court orders, or other law.” A response should be received within ten

business days. Next, the prisoner must submit a timely written appeal to an

intermediate review level within ten working days. Again, a response should be

received within ten working days. Finally, the inmate must submit a timely appeal

to the Central Office Review Committee, also known as the Secretary’s Office of

Inmate Grievances and Appeals (“SOIGA”), within fifteen working days, and the

inmate should receive a final determination in writing within thirty days. See also

Booth v. Churner, 206 F.3d 289, 293 n.2 (3d Cir. 1997), aff’d, 532 U.S. 731 (2001)

(discussing the exhaustion process for Pennsylvania state prisoners under an older

version of DC-ADM 804). To fully exhaust an issue or incident in accordance with

DC-ADM 804, “[a]n inmate must exhaust all three levels of review and comply with



                                           11
all procedural requirements of the grievance review process.” Stroman v. Wetzel,

No. 1:16-CV-2543, 2019 WL 931653, at *3 (M.D. Pa. Feb. 26, 2019). See also Garcia v.

Kimmell, 381 F. App’x 211, 213 n.1 (3d Cir. 2010) (“Proper exhaustion in

Pennsylvania requires completion of a three-part procedure; initial review, appeal,

and final review.”).

      Here, the undisputed facts establish that Plaintiff failed to file any

administrative remedy as to the assault. Thus, the Court liberally construes

Plaintiff’s arguments regarding the commandeering of state prison officials and the

unconstitutionality of the PLRA as a challenge to the availability of the

administrative remedy procedure.

      In Ross v. Blake, the Supreme Court of the United States reiterated that the

sole issue in such a circumstance is whether the administrative remedies were

“available,” in the context of exhaustion and outlined the three instances in which

remedies would not be “available:” (1) when an administrative procedure “operates

as a simple dead end with officers unable or consistently unwilling to provide relief

to aggrieved inmates;” (2) where the administrative remedies are so unclear that

“no ordinary prisoner can make sense of what it demands;” and (3) where prison

officials “thwart inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation.” 136 S. Ct. 1850, 1859-60 (2016).

See also Rinaldi v. United States, 904 F.3d 257, 266-67 (3d Cir. 2018). None of these

examples take into account the prisoner’s subjective view of the propriety or

legality of the grievance system.



                                          12
      Here, Plaintiff makes no argument that he falls under one of these three

categories, nor would they appear to apply to the undisputed facts presented in the

Motion. First, the administrative remedy procedure at SCI Mahanoy and at other

DOC facilities does not appear to operate as a dead end because Plaintiff has

utilized it many times before. Second, the administrative remedy procedure is not

so unclear as to be unavailable, because Plaintiff has utilized it before and Plaintiff

submits no evidence that he had difficulty utilizing it. The directions in DC-ADM

804 appear to be clear, and easy to read and follow. Finally, there are simply no

facts that prison officials seek to thwart the use of the grievance system at SCI

Mahanoy or other facilities. In construing Ross, the Court of Appeals for the Third

Circuit explained in Rinaldi that only “serious threats of substantial retaliation can

trigger this third category of unavailability” and that “demonstrating that an official

objectively chilled an inmate from relying on administrative remedies presents a

significant challenge.” 904 F.3d at 269. Plaintiff stated at his deposition that he did

not feel safe using the grievance system because he does not trust the officers

throughout the DOC. See ECF No. 35-1 at 32. Plaintiff’s assertion is belied by his

numerous other grievances that he apparently felt comfortable filing, and Plaintiff

also admitted at his deposition that he knew that any grievance regarding the

assault would not go to any of the Defendants in the lawsuit. See ECF No. 35-1 at

34. Further, a general allegation that an inmate generally feels unsafe falls far short

of “serious threats of substantial retaliation” needed to trigger the unavailability of

the grievance system. That Plaintiff generally believes that state prison officials



                                           13
have been commandeered, bribed, or extorted or that all such employees cannot be

trusted does not render the DOC’s grievance procedure “unavailable” as that term

is used in the PLRA.

      “[O]nce the defendant has established that the inmate failed to resort to

administrative remedies, the onus falls on the inmate to show that such remedies

were unavailable to him.” Rinaldi, 904 F.3d at 268. Plaintiff has failed to establish

that such remedies were unavailable to him. Accordingly, this Court finds that as a

matter of law, Plaintiff failed to exhaust the administrative remedies that were

available to him, as he is required to do by § 1997e(a) prior to filing suit, and will

grant Defendants’ Motion for Summary Judgment.

      Finally, to the extent to which Plaintiff alleges state law claims in the

Complaint, the Court declines to exercise supplemental jurisdiction over them. “It

is well established that in an action with both federal and state claims, ‘if the federal

claims are dismissed before trial, even though not insubstantial in a jurisdictional

sense, the state claims should be dismissed as well.’” Chernavsky v. Twp. of Holmdel

Police Dep’t, 136 F. App’x 507, 511 (3d Cir. 2005) (quoting United Mine Workers of

Am. v. Gibbs, 383 U.S. 715, 726 (1966), and citing its codification at 28 U.S.C. §

1367(c)(3)). As no federal claims remain against Defendants, the Court declines to

exercise jurisdiction over the remaining state law claims and will dismiss them

without prejudice pursuant to 28 U.S.C. § 1367(c)(3).




                                            14
IV.   Conclusion

      The Court will grant Defendants’ Motions to Strike and for Summary

Judgment, and enter judgment in Defendants’ favor and against Plaintiff.

      An appropriate order follows.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania

Dated:      March 31, 2020




                                        15
